There is evidence in the record tending to show the following facts: On the 26th of September, 1908, one E. H. Lapier received serious injuries at a water plant belonging to the Fullerton Domestic Water Company, of which company he was an employee; that the injury was occasioned by coming in contact with certain electric wires supplying electric current to the pumping plant, which wires were the property of the defendant, and were under the control of one Boone, an employee of defendant. Upon the occurrence of the injury Boone called plaintiff to the scene, and upon plaintiff's arrival Lapier was immediately taken to a hospital at Fullerton owned by plaintiff, and plaintiff, a skillful surgeon, immediately proceeded, with the assistance of other surgeons, to amputate a leg and to perform other operations necessary for the preservation of the life of Lapier. About the time these operations were concluded, nothing remaining to be done except to apply some dressings, one Dr. Stinchfield, acting at the time as or for the chief surgeon of defendant, arrived upon the scene, made a cursory examination of the injured man's condition, recommended that certain things be done, and directed the hospital authorities to give the patient every possible care. This was done at great expense and trouble to the hospital authorities, the services for which were reasonably worth $397, $70 of which was subsequently paid by check forwarded by A. L. Selig, assistant to the president and general manager of defendant, in the letter inclosing which check was a statement by said Selig that the payment was on account of the Edison Electric Company. Within a day or two after the injury to Lapier, Selig had told the hospital authorities to take every care of the patient and that defendant would see to their compensation. The surgical services in connection with the amputation, and which were rendered before the representative of the general manager or chief surgeon of defendant arrived upon the scene, were necessary for the preservation of the life of the patient, and were well worth $1,000. Plaintiff, after a refusal upon the part of defendant to pay the bill, brought this action to recover the sum of $1,400, including the surgical services and the hospital charges. The case was tried by a jury and a verdict returned against defendant *Page 357 
for $827. From the judgment rendered thereon the defendant appeals under the alternative method and presents a transcript of all of the testimony offered or received, together with all rulings and instructions had during the progress of the trial.
There is evidence in the record ample in support of the verdict as to the hospital charges. It matters not whether any legal or moral obligation rested upon defendant to care for this injured man; it is sufficient that his injury was occasioned through instrumentalities employed by the defendant, and that officers and agents of defendant with ostensible authority directed the hospital authorities to continue the service. The evidence is undisputed that a medical department of defendant, under the charge of Stinchfield, was maintained by authority of the corporation for the purpose of looking after persons who were injured on the system, and that the chief surgeon had been authorized to make arrangements for their care in outside towns when injuries occurred. In addition to this, Selig was assistant to the president of the company, who was also its general manager, with authority to look after the interests of the company where special attention could not be given by the general manager at the time, and it must follow that where he acted in the line of his employment, he was the representative of the general manager, and in an emergency of the kind here presented possessed the authority in behalf of the company to look after this injured man, even though technically no liability attached to the company on account of the injury. The rule, to our mind, is well established that even subordinate employees of a corporation, who under ordinary circumstances are not empowered to bind the corporation by contract, nevertheless possess power, where an urgent necessity exists for immediate employment by reason of injuries incident to the operations of the corporation, to employ medical help to alleviate the condition of persons so injured; and we are of opinion that the plaintiff in this case had the right to assume that these representatives of the heads of their respective departments possessed the authority which they assumed, and it appearing that the general manager of the company had knowledge of the conditions, and took no action personally in the premises, his acquiescence and that of the corporation must be presumed. *Page 358 
A different question, however, is presented as to the surgical services performed before any instructions were given by the officers of the corporation. It may be true that had the record disclosed the fact that the injury to Lapier was occasioned through the negligence of the defendant company, from which would arise a legal obligation imposed by law (Civ. Code, sec. 1714), and surgical services were rendered to save the life of an injured one, thereby lessening the damages which would thereafter result to the corporation in the event of the death, the corporation would not be heard to say that such services rendered for its benefit were unauthorized, and thus avoid payment. But an examination of the record in this case fails to disclose that any legal liability existed on the part of defendant corporation by reason of this injury. It is true that a stipulation is found in the record to the effect that the injured man brought suit against the company, and that subsequently the same was settled and dismissed through the payment of $4,500. The mere settlement of an action for damages brought against a defendant does not of itself establish the matters involved in the question of legal liability. It may be, and often is, the case that actions of this character are settled and dismissed where no liability exists, other considerations entering into the transaction. We think that if the negligence of defendant occasioned the injury in this case, it should have been established, in order that it be made to appear that plaintiff performed a duty devolving by law upon defendant and for which, in equity and good conscience, he should be compensated. For aught that appears in this record, the surgical services were voluntarily performed and no legal duty rested upon defendant corporation to compensate plaintiff therefor. The verdict in this case, under the evidence, then, being much in excess of what we regard as a proper verdict, and which of necessity must have included a portion of the services rendered voluntarily should be reversed.
Judgment reversed and cause remanded for a new trial.
James, J., and Shaw, J., concurred. *Page 359